      Case: 1:19-cv-01044-CAB Doc #: 33 Filed: 01/19/21 1 of 3. PageID #: 226




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


STERLING PETTWAY, III,                       )       CASE NO.1:19CV1044
                                             )
                        Plaintiff,           )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
DETECTIVE LAWRENCE SMITH,                    )       OPINION AND ORDER
ET AL.,                                      )
                                             )
                        Defendant.           )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Defendants Rekha Ujla’s and Lawrence Smith’s

motions to dismiss (ECF Doc. 28 and ECF Doc. 29) for failure to prosecute. On August 4, 2020,

the Magistrate Judge issued his Report and Recommendation (“R & R”), recommending the

Court grant Defendants’ motions and dismiss the case with prejudice. Plaintiff has failed to file

any objections to the Magistrate Judge’s R & R. Therefore, the Court adopts the same, grants

Defendants’ motions to dismiss and dismisses the above-captioned case with prejudice for

failure to prosecute.

       A party's failure to file objections to the report and recommendation waives any further

right to appeal. Smith v. Detroit Fed'n of Teachers Local 231, 829 F.2d 1370, 1373 (6th

Cir.1987). Likewise, the failure to object to the magistrate judge's report releases the Court from

its duty to review the matter independently. Thomas v. Arn, 474 U.S. 140, 149, 106 S.Ct. 466, 88
      Case: 1:19-cv-01044-CAB Doc #: 33 Filed: 01/19/21 2 of 3. PageID #: 227




L.Ed.2d 435 (1985).

       A review of the docket and the R & R reveals that Pettway filed his Complaint on May 9,

2019, but has done little since then to prosecute his claims. According to the Magistrate Judge,

Pettway’s prosecution of his claims has been “sporadic and dilatory.” The R & R describes

Pettway’s failures as follows:

       On May 13, 2020, I issued a report and recommendation that the Court deny
       Pettway’s motion for judgment on the pleadings and deny Defendant Ujla’s
       motion to dismiss for failure to prosecute. ECF Doc. 24. I also scheduled a
       telephone conference for May 27, 2020 and warned Pettway that his failure to
       participate would result in my recommendation that the court dismiss his case.
       ECF Doc. 25. I also issued an order instructing Pettway on completing service on
       defendants, Robert Taylor and Janice Palechka. ECF Doc. 26. Despite these
       notices and warnings to Pettway, he has failed to prosecute the case. He did not
       participate in the May 27th telephone conference (ECF Doc. 27) and did not
       complete service on the individuals named as defendants in his case. (See ECF
       Docket).

       Pettway has failed to object to my report and recommendation; failed to
       participate in the court scheduled telephone conference; failed to file any
       explanation for missing the telephone conference; and failed to file any response
       to the pending motions to dismiss. In the same way, Pettway has failed to
       complete service of process upon other named defendants. And, Pettway has
       been duly notified that his failure to prosecute this case would likely result in a
       dismissal of the action. (ECF Doc. 25.)

       The Magistrate Judge previously recommended, and the Court agreed, to deny a prior

Motion to Dismiss by Defendant Ujla for failure to prosecute in light of Pettway’s pro se status.

However, the reprieve did not spur Pettway to action.

       Fed. R. Civ. P. 41(b) reads;

       If the plaintiff fails to prosecute or to comply with these rules or a court order, a
       defendant may move to dismiss the action or any claim against it. Unless the
       dismissal order states otherwise, a dismissal under this subdivision (b) and any
       dismissal not under this rule – except one for lack of jurisdiction, improper venue,
       or failure to join a party under Rule 19- operates as an adjudication on the merits.


                                                2
      Case: 1:19-cv-01044-CAB Doc #: 33 Filed: 01/19/21 3 of 3. PageID #: 228




“Further, the United States Supreme Court has recognized that courts have an inherent power to

manage their own affairs and may dismiss a case sua sponte for lack of prosecution.” Lyons-Bey

v. Pennell, 93 F. App'x 732, 733 (6th Cir. 2004) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630-31, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962)).

       Here, the Magistrate Judge’s R & R clearly outlines Pettway’s failures to prosecute his

claims despite being given a second opportunity to do so. In light of these failures and in light of

Pettway’s failure to object to the R & R, the Court adopts the Magistrate Judge’s

recommendation, grants the motions to dismiss at ECF # 28 and #29 and dismisses Pettway’s

claims with prejudice.

       IT IS SO ORDERED.




                                      /s/Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      Senior United States District Judge




                                                 3
